Exhibit 10.53

AWARD AGREEMENT

This Award Agreement (this “Agreement”), is made effective as of [•], between
Teva Pharmaceutical Industries Limited (the “Company”) and Hafrun Fridriksdottir
(the “Participant”). Capitalized terms used and not otherwise defined herein
shall have the meanings assigned thereto in the Company’s 2015 Long-Term
Equity-Based Incentive Plan (the “Plan”).

Pursuant to Sections 5 and 7 of the Plan, the Company hereby grants to the
Participant as of the Grant Date (as defined below) the number of Options and
Restricted Share Units (“RSUs”) (Options and RSUs are collectively and
individually referred to herein as “Awards”) set forth below, subject to the
terms and conditions contained herein and in the appendices attached hereto, as
well as the terms and conditions of the Plan, which are incorporated herein in
their entirety.

 

Total Fair Value of Award:

   $[•]

Fair Value of each Option:

   $[•]

Fair Value of each RSU:

   $[•]

Options Granted:

   [•], which represents approximately fifty percent (50%) of the Total Fair
Value of Award divided by the Fair Value of each Option, calculated as follows:
the difference between the Total Fair Value of Award and the product of (i) the
Fair Value of each RSU and (ii) the number of RSUs granted is divided by the
Fair Value of each Option, and the result is rounded up to the nearest whole
number.

RSUs Granted:

   [•], which represents approximately fifty percent (50%) of the Total Fair
Value of Award divided by the Fair Value of each RSU rounded down to the nearest
whole number.

Grant Date:

   [•] Vesting of First Quarter (1/4) of Awards Granted:    First Anniversary of
the Grant Date. Vesting of Second Quarter (1/4) of Awards Granted:    [•]
Vesting of Third Quarter (1/4) of Awards Granted:   

[•]



--------------------------------------------------------------------------------

Vesting of Balance of Awards Granted:    [•] Option Exercise Price:    $[•], the
Fair Market Value per Share on the Grant Date. Option Exercise Date:    Tenth
Anniversary of the Grant Date.

1. Options.

(A) Grant of Options. As set forth above, the Company hereby grants to the
Participant, as of the Grant Date, the number of Options as set forth in the
table above to purchase an equal number of Shares.

(B) No Obligation to Exercise Options. The grant and acceptance of Options
pursuant to this Agreement do not impose any obligation on the Participant to
exercise them.

2. Restricted Share Units.

(A) Grant of RSUs. As set forth above, the Company hereby grants to the
Participant, as of the Grant Date, the number of RSUs as set forth in the table
above.

(B) No Issuance at Grant. No Shares shall be issued or delivered to the
Participant at the time the RSUs are granted.

3. Other Provisions.

(A) Vesting. The Awards granted hereunder shall vest and become exercisable or
settle, as the case may be, as set forth in the table above.

(B) Termination of Employment. In addition to the provisions of the Plan related
to the treatment of Options and RSUs upon Termination, as applicable, the
Company’s Qualifying Retirement and Qualifying Termination Policy as in effect
on the Grant Date is incorporated herein by reference and made a part hereof.

(C) Withholding. The Company or the Employer, or a third party holding Awards on
behalf of the Participant, shall have the right to make all payments or
distributions pursuant to this Agreement to the Participant net of any
applicable taxes, fees or other required deductions, such as, but not limited
to, income taxes, capital gains taxes, social security premiums, and custody
fees, trustee charges, fees for exercise and/or transfer of any Award or its
underlying Share payable by the Participant or required to be paid or withheld
as a result of the exercise of an Option, the settlement of an RSU, the delivery
of a Share or its transfer, and any other event occurring pursuant to the Plan
or this Agreement, that necessitates the withholding of income,



--------------------------------------------------------------------------------

employment or capital gains taxes or any other required deductions or payments
(hereinafter referred to as “Taxes”). The Company or the Employer, may withhold
from wages or other amounts payable to the Participant such Taxes as may be
required by law or otherwise payable by the Participant, or to otherwise require
the Participant to pay such Taxes.

(D) Other Effective Documents; Other Agreements. The terms and provisions of the
Plan are incorporated herein by reference and made a part hereof. In case of
contradiction between the terms of this Agreement and/or its appendices and/or
the Plan, it is agreed that the terms of the Plan shall prevail over the terms
of this Agreement and any appendix, and that the terms of any appendix shall
prevail over the terms of this Agreement. The Participant agrees to (i) execute
and become a party to the agreements set forth in any appendix attached hereto,
and (ii) the terms of an Award administration framework agreement and its terms
and conditions, as may be set forth in an appendix or as requested by the
Company or the Employer in the future, and shall also agree to such agreement in
writing.

(E) Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, and successors of the parties hereto.

(F) Governing Law. This Agreement (including, for the avoidance of doubt, any
appendices attached hereto) shall be construed and interpreted in accordance
with the local laws of country where the Participant is or was last employed by
the Employer without giving effect to the principles of the conflicts of laws
thereof.

(G) Entire Agreement; Modification. This Agreement (together with any appendices
attached hereto) and the Plan constitute the entire agreement between the
parties relative to the subject matter hereof, and supersede all proposals,
written or oral, and all other communications between the parties relating to
the subject matter of this Agreement. This Agreement may be modified, amended,
or rescinded only by a written agreement executed by both parties.

(I) Counterparts; Electronic Signature. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signature of this
Agreement, unless otherwise stipulated in any appendix, may be by electronic or
digital means.

I acknowledge that I have read this Agreement and all appendices and I

 

LOGO [g529462g53v58.jpg]